DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.

Status of claims
Canceled:
1-80
Pending:
81-104
Withdrawn:
83, 85, 90-91 and 96-97
Examined:
81-82, 84, 86-89, 92-95 and 98-104
Independent:
81
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a) and similarly for 112/b, etc.

112 "Means for"

N:N
page:line

112 Other




Double Patenting




Priority
As detailed on the 8/30/2018 filing receipt, this application is a 371 of a PCT application filed 9/23/2016.  While this application claims priority to as early as 9/25/2015, the priority document preceding the PCT application does not clearly support the present claims.  For example, the priority document preceding the PCT application does not clearly teach the recited "noise-call."  At this point in examination, all claims have been interpreted as being accorded 7/7/2017 as a priority date.



Restriction/election
Applicant’s election without traverse in the 2/16/2022 reply is acknowledged.  As listed above, claims are withdrawn as drawn to nonelected inventions pursuant to 37 CFR 1.142(b), and the remaining claims have been examined as listed above.  Applicant may request an interview if it becomes clear that examination would be advanced by relaxing the restriction requirement to re-join withdrawn subject matter. 

Objection to the drawings
The 3/23/2018 drawings are objected to for lack of quality and/or readability in some figures (e.g. 8-9, etc.).  Labels and pertinent features of figures must be legible.  The drawings are of insufficient quality to permit examination.  MPEP 608.02(b).I and generally 608 pertain.  Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action.  The replacement sheet(s) should be labeled "Replacement Sheet" in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If filing electronically, then possibly higher resolution drawings should be filed as "Supplemental Content."  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

Claim objections
Claim 81 is objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.
The following issues are objected to:
Claim
Recitation
Comment
81
(a)... said on   e or more
Extra spaces should be deleted
81
(e) upon..., 
(i) flagging..., or
(ii) removing...
There should be no comma in a list of only two elements ("X or Y" not "X, or Y")




Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 81-82, 84, 86-89, 92-95 and 98-104 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  

The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
81
(c) assigning a call...
 wherein said call is a no-call, a reference-call, or a noise-call;

(d) assigning said noise-call to a nucleic acid sequence of said biological dataset;

(e) upon assigning said noise-call to said nucleic acid sequence, ...
It is not clear whether the contingency regarding the step "(c) assigning... a noise-call" remains a contingency at step (d).  This rejection might be overcome, for example, by amending step (d) to "(d) if assigning said noise-call, then assigning said noise-call to a nucleic acid sequence...," and step (e) possibly should be amended similarly.  Below, an amendment consistent with this suggestion is assumed.
92
independent
The recited "independent" is a term of relative or vague degree or form of association, neither defined in the specification nor having a well-known and particular definition in the art.  (MPEP 2173.05(b) pertains.)
98
train a trained algorithm
Possibly "further train...," but generally it is not clear what additional training is to be performed.
101
indeterminate
The recited "indeterminate" is a term of relative or vague degree or form of association, neither defined in the specification nor having a well-known and particular definition in the art.  (MPEP 2173.05(b) pertains.)
104
said nucleic acid sequence
The recitation requires but lacks clear antecedent.  It is not clear which of the previously recited plural sequences is being referenced.

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.


Claim interpretations
The following claim interpretations apply to all instances of the following terms throughout all claims:
Claim
Recitation
Comment
81, 83, 85, 91
sequence variant information
Defined at [66], and that definition limits the claims. (MPEP 2145.VI pertains.)  The definition includes: "The term "sequence variant information," "sequence variation," "sequence alteration" or "allelic variant," as used herein, generally refer to a specific change or variation in relation to a reference sequence, such as a genomic deoxyribonucleic acid (DNA) reference sequence, a coding DNA reference sequence, or a protein reference sequence, or others."  The definition does not include examples or disclosure reading as "may," "can be," etc. 
81
no-call
Defined at [69], and that definition limits the claims. (MPEP 2145.VI pertains.)  The definition includes: "The term "no-call," as used herein, generally refers to a label or an identifier assigned to a particular gene, set of genes, sequence of plurality of sequences in a modified dataset based on a comparison to a control sample of gene expression levels, sequence information (e.g., sequence variant information), or a combination thereof."  The definition does not include examples or disclosure reading as "may," "can be," etc.
81
reference-call
Defined at [70], and that definition limits the claims. (MPEP 2145.VI pertains.)  The definition includes: "The term "reference-call," as used herein, generally refers to a label or an identifier assigned to a particular gene, set of genes, sequence or a plurality of sequences in a modified dataset based on a comparison to a control sample of gene expression levels, sequence information (e.g., sequence variant information), or a combination thereof."  The definition does not include examples or disclosure reading as "may," "can be," etc.
81
noise-call
Defined at [71], and that definition limit the claims. (MPEP 2145.VI pertains.)  The definition includes: "The term "noise-call," as used herein, generally refers to a label or an identifier assigned to a particular gene, set of genes, sequence of plurality of sequences in a modified dataset based on a comparison to a control sample of gene expression levels, sequence information (e.g., sequence variant information), or a combination thereof."  The definition does not include examples or disclosure reading as "may," "can be," etc.
81
modified biological dataset.
Defined at [68], and that definition limit the claims. (MPEP 2145.VI pertains.)  The definition includes: "The term "modified biological dataset," as used herein, generally refers to a biological dataset that has been modified."  The definition does not include examples or disclosure reading as "may," "can be," etc.
102
disease
Defined at [65], and that definition limit the claims. (MPEP 2145.VI 



Claim rejections - 102
	In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 81-82, 84, 86, 92, 94, 98-100 and 102-103
Claims 81-82, 84, 86, 92, 94, 98-100 and 102-103 are rejected under 35 USC 102(a)(1) as anticipated by Barbacioru (as cited on the attached "Notice of References Cited" form 892).

In claim 81, the recited assaying for expression levels reads on Barbacioru's "determining an expression level" ([6]; and entire document).  The recited comparing reads on Barbacioru's "comparing the expression level value to a reference expression level value" ([6]; and entire document).  The recited assigning a call reads on Barbacioru's "classifying" ([6]; and entire document).  Steps (d-e) are contingent on there being a "noise-call," which is not required.

Claims 82 and 84 recite limitations already elected in claim 81, and the art is applied to claims 82 and 84 as described for claim 81.

Regarding claim 86, as the weighting is not required, then the weighting differs from the no weighting regarding noise-calls, and the art is applied to claim 86 as described for claim 81. Additionally, the recited "weighting" reads on Barbacioru's normalization ([15-16, 49-50, 68-69, 86, 89-149]; and entire document).

Regarding claim 92, the recited independent control sample reads on Barbacioru's "Normal" ([165-166]; and entire document).

Regarding claim 94, the recited modified dataset reads on Barbacioru's "Comparison of Sample to Normal" (§"(i) Comparison of Sample to Normal," [165-166]; and entire document).

Regarding claim 98, the recited training reads on Barbacioru's "using a trained algorithm" ([78]; also [81, 88, 168, 181, 189-191, 244-249, 273-285]; and entire document).

Regarding claim 99, the recited lung disease reads on Barbacioru's "LUNG DISEASES" (title; and entire document).

Regarding claim 100, the recited aspiration reads on Barbacioru's "fine needle aspirate" ([155]; and entire document).

Regarding claim 102, the recited diseased control reads on Barbacioru's "malignant thyroid RNA (CONTROL...)" ([242]; and entire document).

Regarding claim 103, the recited nucleic acid sequences of said control sample associated with said noise-call, in a BRI, reads on any relationship to a possible noise-call, and reads on Barbacioru as described for claim 81.





Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Judicial exceptions (JE) to 101 patentability
Claims 81-82, 84, 86-89, 92-95 and 98-104 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  MPEP 2106 pertains.
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

1st Mayo/Alice question: abstract idea
Preliminarily, at this 1st step of the analysis, elements of independent claim 81 are interpreted as directed to the abstract idea of analyzing gene expression levels including the JE elements of recited steps (b) through (e), each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below. 
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.
BRIs of the claims are analogous to an abstract idea in the form of at least a method of organizing human activity, such as the practice of a technologist, scientist, medical professional or a computer performing analogous functions (e.g. BASCOM, BSG, Meyer as cited in MPEP 2106).
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.  
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   
As in Alice (at 306, as cited in the MPEP above) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.

2nd Mayo/Alice question
Addressing the second Mayo/Alice question, all elements of claim 81 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
"assaying" is a conventional element of a laboratory and/or computing environment and/or conventional data gathering/input elements, as exemplified by Barbacioru (as cited on the attached "Notice of References Cited" form 892), and generally it is understood that the examples in the reference are well-known and routine.  
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in comparison to art of the technology field so as to cause an additional element to be other than conventional and the claim as a whole to be directed to significantly more than the identified judicial exceptions.  
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claim 81
Summing up the above Mayo/Alice analysis of claim 81, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 

Remaining claims
Claims 82, 84, 86, 89, 92-94 and 103-104 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101.
Elements of the following claims are additional elements but nonetheless are conventional elements of a laboratory or computing environment, conventional data gathering elements or conventional post-processing elements, as in the following specific examples which also are understood to be well-known and routine: 
claims 87-88, 95 and 99-102 recite additional but conventional elements as evidenced by Barbacioru at (title, [6, 51, 72-73, 155, 194] and entire document).
None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the MPEP as cited above, including among the step 2A, 2nd prong, bulletized "considerations."
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE -- Step 2A, 2nd prong, 1st consideration at MPEP 2106.05(a) -- A claim is not directed to a JE by virtue of integration into a practical application.  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently computer-related and/or improves its otherwise relevant field: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  Since several of these opinions relate to inventions which were to some extent computer-related, the particular field in which asserted improvement occurs should be addressed clearly.  These arguments generally rely on there being an "improvement" clearly on the record.  One approach to clearly placing an improvement argument on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.
2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the MPEP 101 analysis-- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.


Citations to art
	In the above citations to documents in the art, rejections refer to the portions of each document cited as example portions as well as to the entirety of each document, unless otherwise noted in the situation of lengthy, multi-subject documents.  Other passages not specifically cited within a document may apply as well.

Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 

The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631